644 N.W.2d 728 (2002)
466 Mich. 873
Chester PATTERSON, Plaintiff-Appellant,
v.
Dr. HUFF, Bill Martin, Joseph A. Abramajtys, in Their Individual and Official Capacities, Defendants-Appellees.
Docket No. 118891, COA No. 226972.
Supreme Court of Michigan.
May 31, 2002.
On order of the Court, the motion for reconsideration of this Court's order of December 18, 2001, is considered, and it is GRANTED, and, on reconsideration, the application for leave to appeal is DENIED. The plaintiff's motion for rehearing in the circuit court argued that the court had failed to address plaintiff's claim regarding environmental tobacco smoke and the court's order denying rehearing was an adequate explanation of the disposition *729 of that issue. We caution counsel for the defendants that it was in large part the failure to respond to the application that led to the erroneous issuance of the remand order and the accompanying unnecessary expenditure of effort by this Court in reviewing this case.
MICHAEL F. CAVANAGH, J., would deny reconsideration.
MARILYN J. KELLY J., dissents and states as follows:
The December 18, 2001, order of this Court denied plaintiff's motion to add a new issue, but pointed out that he could move to amend his complaint before the trial court pursuant to MCR 2.118(A). I would not extinguish that claim by denying leave at this juncture. I would deny reconsideration.